Citation Nr: 0511871	
Decision Date: 04/27/05    Archive Date: 05/03/05

DOCKET NO.  02-00 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral ankle 
condition.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for gastroenteritis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from September 1990 to March 
2000.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia, which denied service connection for a 
bilateral ankle condition, thoracic and lumbar back pain, and 
gastroenteritis.  This case was previously before the Board 
in January 2004 when it was remanded for additional 
development.  

To fully assist the veteran, the issues of service connection 
for a back disorder and gastroenteritis are addressed in the 
REMAND portion of the decision below and are again REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The competent medical evidence does not show the 
existence of a bilateral ankle disability.


CONCLUSION OF LAW

A bilateral ankle condition was not incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1131, 5107; 38 C.F.R. § 3.303 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA - The Duty to Inform and Assist

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claims 
for service connection in the March 2001 rating decision, a 
May 2001 statement of the case (SOC), and supplemental 
statements of the case (SSOC) issued in November 2004 as well 
as a letter sent from the RO to the veteran in February 2004.  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the February 2004 
letter, VA informed the veteran that VA must make reasonable 
efforts to assist a veteran in obtaining all evidence 
necessary to substantiate a claim, such as medical records, 
employment records, or records from other Federal agencies.  
VA further informed the veteran that as long as he provided 
enough information about these records, VA would assist in 
obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the February 2004 letter to 
the veteran.  

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  The veteran has not 
indicated any postservice treatment.  He was also provided 
the opportunity to present argument and evidence in hearings 
before a hearing officer at the RO, and before a Veterans Law 
Judge, which he declined.  VA provided an examination of the 
veteran in June 2000.  The Board concludes that all 
reasonable efforts were made by the VA to obtain evidence 
necessary to substantiate the veteran's claim for service 
connection for a bilateral ankle condition and to inform the 
veteran of that evidence.  Therefore, no further assistance 
to the appellant with the development of evidence is 
required.  

Legal Criteria and Analysis

Basic entitlement to disability compensation may be 
established for a disability resulting from personal injury 
suffered or disease contracted in the line of duty or for 
aggravation of a preexisting injury suffered or disease 
contracted in the line of duty.  38 U.S.C.A. §§ 1110, 1131.  
Service connection connotes many factors but basically means 
that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 C.F.R. 
§ 3.303(a).  

The determination as to whether the requirements for service 
connection are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 
C.F.R. § 3.303(a).  

Once the evidence is assembled, the Board is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  If so, the claim is denied; if the 
evidence is in support of the claim or is in equal balance, 
the claim is allowed.  38 U.S.C.A. § 5107 (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  

The evidence does not show that the veteran has a bilateral 
ankle condition.  In response to the veteran's claims for 
service connection, the veteran was provided VA examination 
in June 2000.  The veteran indicated that he sprained his 
ankles in service, but he had no problem with either ankle at 
the present time.  Examination of the ankles revealed full 
range of motion with no areas of tenderness at the present 
time.  The diagnosis for both right and left ankle sprains 
was, "not found this examination."  This examination, which 
is the only medical evidence to address this question, does 
not show a current diagnosis of bilateral ankle disability.  
Any sprain to the ankles in service must therefore have 
completely resolved without any residuals shown by the 
competent medical evidence.

Without evidence of a current disability, there is nothing to 
service connect.  The existence of a current disability is 
the cornerstone of a claim for VA disability compensation.  
38 U.S.C.A. § 1110, 1131 (West 2002); see Degmetich v. Brown, 
104 F. 3d 1328 (1997) (holding that Secretary's and Court's 
interpretation of sections 1110 and 1131 of the statute as 
requiring the existence of a present disability for VA 
compensation purposes cannot be considered arbitrary and 
therefore the decision based on that interpretation must be 
affirmed); see also Caluza v. Brown, 7 Vet. App. 498, 505 
(1995); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); 
Rabideau v Derwinski, 2 Vet. App. 141, 143 (1992).  

The Board has considered the veteran's statements; however, 
this is not competent evidence to show that he has a 
bilateral ankle condition.  In the regulations implementing 
the Veterans Claims Assistance Act of 2000, competent lay 
evidence is defined as any evidence not requiring that the 
proponent have specialized education, training or experience.  
Lay evidence is competent if it is provided by a person who 
has knowledge of the facts or circumstances and conveys 
matters that can be observed and described by a layperson.  
38 C.F.R § 3.159(a)(1)).  Further, competent medical evidence 
is defined as evidence provided by a person who is qualified 
through education, training or experience to offer medical 
diagnoses, statements or opinions.  38 C.F.R § 3.159(a)(2)).  
See also Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).  The diagnosis of a current bilateral ankle 
disability is beyond the range and scope of competent lay 
evidence contemplated by the applicable regulations and it is 
not shown that the veteran possesses the requisite education, 
training or experience to provide competent medical evidence.  
As noted above, the competent medical evidence of record 
shows no bilateral ankle disability.  The preponderance of 
the evidence is against the claim, and because there is no 
approximate balance of positive and negative evidence, the 
rule affording the veteran the benefit of the doubt does not 
apply.  38 U.S.C.A. § 5107(b) (West 2002).  See Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  See also 38 C.F.R. 
§ 3.102 (2002).


ORDER

Service connection for a bilateral ankle condition is denied.


REMAND

The veteran is claiming entitlement to service connection for 
a back disorder.  On his enlistment examination in August 
1990, the veteran gave a history of back spasm and treatment 
in 1989.  A report was obtained from his treating 
chiropractor who indicated diagnoses of thoracic segmental 
dysfunction, myofascitis, nerve root compression, restriction 
of motion, cervical segmental dysfunction and bilateral 
brachial radiculitis.  The military examiner noted that there 
was no disability at this time and there had been no 
recurrences.

In November 1994, the veteran was treated for complaints of 
back problems for the past two years.  He gave a history of a 
slipped disk and treatment from a chiropractor noting that it 
never gave him problems until yesterday when he slipped and 
fell in the jungle.  On observation he had 4-5 point 
tenderness in the lumbar area.  The assessment was possible 
irritated nerve and muscle strain.

On examination prior to separation in October 1999, clinical 
evaluation of the spine was noted as normal; however, under 
the summary of defects and diagnoses, the examiner noted 
chronic lower back pain and evidence of neurological 
involvement.

On VA examination in June 2000, the veteran indicated that 
his back pain had always been in the thoracic area.  With 
carrying rucksacks it hurt every day throughout his career.  
Now it hurt about once a month for two to three days due to 
excess work.  Examination of the back revealed tenderness at 
the paravertebral muscle area bilaterally, not severe but 
which did produce muscle spasm.  X-ray examination of the 
thoracic spine was negative and the diagnosis was thoracic 
spine strain.  The examiner did not review the medical 
records.  The Board is unable to determine whether the 
veteran's current back disability, diagnosed thoracic back 
strain, preexisted service and if so, whether it was 
aggravated by his service.  

Regarding his stomach, the veteran was treated once in 
service, in September 1993, for complaints of gastroenteritis 
for the past three days.  There is no other complaint or 
treatment shown for stomach problems in service.  On VA 
examination in June 2000, the veteran indicated that during 
service he was taking sufficient Motrin that he had to start 
taking TUMS to relieve his stomach pain.  The examiner noted 
that this must have been a "chronic gastritis."  He 
indicated that he still took TUMS and Tagamet for his stomach 
pain.  Although an upper GI series revealed no gastric mass 
or gastric ulcer, chronic gastritis was noted as a diagnosis 
apparently based entirely on the veteran's history as related 
to the examiner as it was noted that there was no review of 
the medical records.  A medical opinion should be obtained, 
to include a review of the medical records, on whether the 
veteran's current diagnosis of chronic gastritis is related 
to service.

Accordingly, this case is REMANDED for the following:

1.  The claims folder should be forwarded 
to a VA examiner.  The examiner should 
review the service medical records, and 
the June 2000 VA examination report prior 
to responding to the following:

A.  The Back.   Provide an opinion 
on whether it is at least as likely 
as not that the veteran's 
preexisting back disorder 
permanently increased in severity 
during service, and if so, whether 
such worsening constituted the 
natural progression of the 
condition, or whether such worsening 
constituted chronic aggravation due 
to service.  In responding to this 
question, the examiner should note 
that temporary or intermittent flare 
ups of a preexisting injury or 
disease are not sufficient to be 
considered "aggravation in 
service" unless the underlying 
condition, as contrasted with 
symptoms, has worsened.  If 
aggravation is found, the examiner 
should attempt to quantify the 
degree of additional disability 
resulting from the aggravation.  

B.  The Stomach.  Provide an opinion 
on whether it is at least as likely 
as not that the veteran's current 
stomach disorder, diagnosed as 
"chronic gastritis" on the June 
2000 VA examination, is related to 
active service.  

If the examiner is unable to respond to 
the above questions without further 
examination of the veteran, the RO should 
ensure that the veteran is afforded 
another such examination.  

2.  The RO should readjudicate the claims 
for service connection, considering all 
the evidence added to the claims file 
since the November 2004 Supplemental 
Statement of the Case.  If this results 
in less than a full grant of the benefits 
sought on appeal, the RO should prepare 
another Supplemental Statement of the 
Case.  Thereafter, this case should be 
forwarded to the Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


